                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JUSTIN D. JACKSON,

                          Plaintiff,
      v.                                            Case No. 19-cv-360-pp

CHRISTINE RUTHERFORD, et al.,

                        Defendants.
______________________________________________________________________________

                ORDER REQUIRING PLAINTIFF TO SUBMIT
        A CERTIFIED COPY OF HIS TRUST ACCOUNT STATEMENT
______________________________________________________________________________

      On March 11, 2019, the plaintiff filed a complaint and an incomplete

motion for leave to proceed without prepayment of the filing fee. Dkt. Nos. 1, 2.

The next day, the clerk’s office mailed the plaintiff a letter informing him that, if

he wanted to proceed without prepaying the filing fee, he had to file a complete

motion (the clerk’s office enclosed the necessary form) and a certified copy of

his institutional trust account statement for the six months preceding the filing

of his lawsuit. Dkt. No. 3.

      About two weeks later, on March 25, 2019, the plaintiff filed a complete

motion for leave to proceed without prepayment of the filing fee, dkt. no. 5;

however, he did not file a copy of his trust account statement. Instead, he filed

a letter explaining that he had tried to get a copy of his trust account

statement, but he was unable to do so. Dkt. No. 6. He made a similar

representation in his motion to proceed without prepayment of the filing fee.

Dkt. No. 5 at 4. He submitted a copy of a prisoner request form that he had
submitted to inmate accounts, asking for a copy of his trust account

statement. Id. at 5. On the bottom of the request form is the note, “Your

account bal[ance] is .4[8] we don’t provide statement[s] anymore.” Id. The note

is initialed and dated March 19, 2019. Id.

      The court’s staff called the Milwaukee County Jail to determine whether

the handwritten note on the bottom of the plaintiff’s inmate request was

correct. Jail personnel responded that the note is not correct; the jail routinely

provides the court with certified copies of trust account statements at an

inmate’s request. According to the supervisor, an inmate must submit the

appropriate request form to special projects. The supervisor stated that if an

inmate has a problem locating the appropriate form or submitting it, he may

ask a lieutenant for help.

      The court will give the plaintiff additional time to submit a certified copy

of his trust account statement. He must do so before the court will consider

whether he may proceed without prepayment of the filing fee.

      The court ORDERS that by Friday, June 7, 2019, the plaintiff to file a

certified copy of his trust account statement covering the six-month period

preceding the filing of his complaint. If the court does not receive either the

trust account statement or an explanation from the plaintiff about why he

could not provide it by June 7, 2019, the court will dismiss this case without

prejudice and without further notice to the plaintiff based on his failure to

diligently prosecute it. See Civil L.R. 41(c) (“Whenever it appears to the Court

that the plaintiff is not diligently prosecuting the action . . ., the court may


                                          2
enter an order of dismissal with or without prejudice. Any affected party may

petition for reinstatement of the action within 21 days.”)

      Dated in Milwaukee, Wisconsin, this 16th day of May, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        3
